Citation Nr: 0943549	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-03 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis, to 
include as a result of exposure to mustard gas.  


REPRESENTATION

Appellant represented by:	E. Audrey Glover Dichter, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which declined to reopen a claim for 
entitlement to service connection for multiple sclerosis.  In 
February 2006, the Board also declined to reopen the claim 
and the Veteran appealed.  The Court of Appeals for Veterans 
Claims (Court) remanded the appeal in December 2007.  In a 
May 2008 decision, the Board granted the claim to reopen and 
remanded the issue of entitlement to service connection for 
further development.  The actions directed by the Board have 
been accomplished and the matter returned to the Board for 
appellate review.  

The Board notes, as it did in the May 2008 decision, that 
there were two claim streams being adjudicated in regards to 
whether the Veteran was entitled to service connection for 
multiple sclerosis.  The claim currently before the Board 
stems from the claim filed in March 2003 and adjudicated in 
the July 2003 rating decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Board resolves reasonable doubt by finding that the 
Veteran's multiple sclerosis is presumed to have incurred in 
service.  


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).  

REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).  Service connection 
may also be granted for multiple sclerosis on a presumptive 
basis when manifested to a compensable degree within seven 
years of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In this case, the medical evidence of record clearly 
establishes that the Veteran has been diagnosed with multiple 
sclerosis.  Consequently, the question to be resolved is 
whether the disability was incurred during service or during 
the seven year presumptive period, which falls between 
February 1953 and February 1960.  In this regard, the Veteran 
has pursued two legal theories to support his claim for 
entitlement to service connection for multiple sclerosis.  
The first theory is that his exposure to mustard gas during 
service caused multiple sclerosis.  The second theory is that 
his multiple sclerosis was manifested within seven years 
after discharge from service, so it must be presumed that the 
disability was incurred during service.

The Board notes that a voluminous amount of medical and lay 
evidence has been associated with the claims folder, much of 
it duplicative.  As the crux of the claim for service 
connection for multiple sclerosis rests on whether or not the 
disability was incurred during service or during the seven 
year presumptive period, however, the Board will only discuss 
the evidence it finds relevant to these questions.  

In that regard, the evidence regarding symptomatology and the 
medical opinions regarding etiology will be the focus of the 
Board's discussion.  The Board does note, however, as it did 
in its May 2008 opinion, that some of the lay statements do 
not provide a definite timeframe during which the individual 
witnessed the Veteran's symptoms.  In addition, the opinion 
provided by Dr. Bash relied heavily on statements that did 
not relate the Veteran's symptoms to a period between 
February 1953 and February 1960.  As such, the Board will not 
include discussion of lay testimony that does not delineate a 
timeframe during which symptomatology was observed, or any 
medical opinion that was based on such lay evidence.  

There are several statements from various individuals that do 
provide more pertinent information as to when the Veteran 
began to experience symptoms.  In a February 1993 letter, Dr. 
W.S. reported that the Veteran indicated that as early as the 
late 1950s, he was aware of difficulties with progressive 
myelopathy.  

In a January 2007 letter, the Veteran's wife reports, in 
pertinent part, that soon after his return (discharge from 
active service in February 1953), she began to see symptoms 
that the Veteran had never had, to include violent headaches 
that made him feel very sick.  She also indicated that the 
Veteran told her his fingers occasionally felt tingly and she 
reported that all of a sudden, after the Veteran came home 
from Korea, he would make excuses for not dancing, which was 
something they loved to do together before.  In a November 
2008 letter, the Veteran's wife reports, in pertinent part, 
that when he came home in 1953, the Veteran told her that 
among other things, he had had a lot of bouts with sudden 
fatigue and headaches while overseas.  See statements from 
R.R.  

G.K. indicates that shortly after discharge, the Veteran told 
her husband that he was experiencing severe headaches.  The 
next symptom she remembered the Veteran telling her husband 
about was tingling in his fingers.  Then, in the 1950s or 
early 1960s, the Veteran's complaints of double vision and 
loss of hearing were rejected by doctors.  See January 2007 
statement.  The Board notes that although G.K.'s 
recollections of the last two symptoms may extend a bit 
beyond the presumptive period, she did tie the headaches and 
tingling in his fingers to a time earlier than the early 
1960s.

In a February 2007 letter, F.G. reports that she has known 
the Veteran since 1949 and that after he returned home from 
Korea and was honorably discharged in 1953, the Veteran began 
complaining of severe headaches, tingling fingers and 
weakness, and later complained of double vision and loss of 
hearing.  

In a November 2008 letter, B.F. reports that he met the 
Veteran in the mid-1930s and that he gave the Veteran a job 
immediately after her returned from serving in the Korean 
War.  B.F. reports that he noticed the Veteran would get 
extremely tired while working for him and that with prodding, 
the Veteran told him that he was having severe headaches, 
finger tingling and bouts of fatigue.  B.F. reports that the 
Veteran left his job in 1957.  

The Board finds that R.R., G.K., F.G., and B.F. are competent 
to describe the symptoms exhibited by the Veteran after 
service.  See 38 C.F.R. § 3.159(a)(2) (2009); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (lay evidence is 
acceptable to prove the occurrence of symptomatology when 
such symptomatology is within the purview of, or may be 
readily recognized by, lay persons).  

Pursuant to the Board's May 2008 remand instructions, the 
Veteran underwent a VA compensation and pension (C&P) brain 
and spinal cord examination in July 2009, at which time his 
claims folder was reviewed.  Following medical history and a 
physical examination, the Veteran was diagnosed with multiple 
sclerosis.  In response to the question posed by the Board in 
its remand, the examiner reported that s/he could not resolve 
the issue of whether or not the Veteran's multiple sclerosis 
had its onset during service (February 1951 to February 1953) 
or was manifested within seven years following separation 
from service (that is, before February 1960) without resort 
to mere speculation.  The examiner indicated that in the 
absence of medical records from 1953 or up to the early 
1970s, it was not possible to definitely state, without 
speculation, whether or not the actual symptoms manifested 
within seven years following separation from service, that is 
before February 1960.  The examiner went on to say that there 
are letters from friends who knew and saw the Veteran then, 
and on the basis of the information in the letters, and from 
the statements of the Veteran's wife, it is possible that it 
is at least as likely as not that his symptoms of multiple 
sclerosis started within seven years of his separation from 
service.  

The Board acknowledges the opinion provided by the July 2009 
VA examiner (i.e., that it is possible that it is at least as 
likely as not that the symptoms of multiple sclerosis started 
within seven years of the Veteran's separation from service) 
is tenuous.  In light of that opinion, however, coupled with 
the competent lay statements discussed above, the Board 
resolves all reasonable doubt in the Veteran's favor by 
finding that service connection for multiple sclerosis is 
warranted on a presumptive basis.  38 C.F.R. §§ 3.102, 3.303 
(2009).  In light of the foregoing, there is no need to 
discuss entitlement under the theory of exposure to mustard 
gas.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the 
claim has been granted, the duty to notify and assist has 
been met to the extent necessary.  


ORDER

Service connection for multiple sclerosis is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


